—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered October 14, 1998, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor improperly commented on his pretrial silence in violation of his rights under the Fifth and Fourteenth Amendments of the United States Constitution during summation. However, the prosecutor’s remark constituted a fair comment on the defendant’s trial testimony regarding his actions after the crime and did not improperly refer to his prearrest silence (see, People v Conyers, 52 NY2d 454; People v Mejia, 256 AD2d 422; People v Dyer, 201 AD2d 498).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review (see, People v Scotti, 220 AD2d 543) and, in any event, without merit. Bracken, J. P., Ritter, Friedmann and Florio, JJ., concur.